Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), effective as of September 13, 2006, is
between Curis, Inc., having a place of business at 61 Moulton Street, Cambridge,
MA 02138 (“Curis”), and Lee Rubin, Ph.D. (“Consultant”).

WHEREAS, Curis desires to have the benefit of Consultant’s knowledge and
experience, and Consultant desires to provide consulting services to Curis as
provided in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
Curis and Consultant hereby agree as follows:

1. Term. The term of this Agreement shall be for a period of three (3) years
from the effective date or until earlier terminated by either party. Either
party may terminate this Agreement by providing thirty (30) days prior written
notice to the other party.

2. Consulting duties.

 

(a) During the term of this Agreement, Consultant shall provide Curis, in
accordance with the specifications outlined in the attached Project Exhibit A,
and any other Project Exhibits which may be attached hereto from time to time,
as agreed to in writing by both parties, such consulting services at such times
and places as Curis may from time to time request. Curis shall give Consultant
reasonable advance notice of any service required.

 

(b) All work to be performed by Consultant for Curis shall be under the general
supervision of Curis’ Interim Chief Scientific Officer, Dr. Joseph Davie or his
successor Chief Scientific Officer or Chief Medical Officer.

 

(c) Consultant shall devote his best efforts and ability to the performance of
the duties attaching to this obligation, devoting an amount of time as mutually
agreed. All work performed by Consultant for Curis shall be at times reasonably
convenient to him. Consultant agrees to furnish Curis with written reports with
respect to such consulting services if and when requested by Curis.

3. Compensation. In consideration for the services rendered by Consultant to
Curis during the term of this Agreement, Curis shall compensate Consultant as
follows:

 

(a)

Curis shall pay Consultant compensation in the amount of Twelve Hundred Dollars
($1200.00) per day for each day of consulting work, or One Hundred and Fifty
Dollars ($150.00) per hour for portions thereof of consulting work performed on
behalf of Curis, not to exceed $40,000 for the term of this Agreement, unless
otherwise agreed to in advance and in writing by Curis. Payment of such amounts
will be made upon Curis’ approval of a detailed invoice describing the



--------------------------------------------------------------------------------

 

consulting services performed by Consultant. Curis shall reimburse Consultant
for reasonable out-of-pocket expenses incurred in the performance of his duties
hereunder as requested by Curis upon presentation of reasonably detailed
receipts.

 

(b) As additional consideration for services provided pursuant to Section 2,
Curis will recommend that the Board of Directors issue a one time, non-statutory
stock option for Consultant to purchase Two Hundred and Fifty Thousand
(250,000) shares of Curis Common Stock at an exercise price equal to the fair
market value on the date of grant. It is currently expected that the Board of
Directors will approve this stock option grant on or about September 13, 2006.
The stock options will vest immediately upon achievement of the following
performance milestones, and in accordance with the other terms and conditions of
the Stock Option Agreement:

 

  •   50,000 shares shall vest upon Genentech’s filing of an Investigational New
Drug Application for the first Hedgehog antagonist solid tumor product candidate
under collaboration with Genentech pursuant to the Collaborative Research,
Development and License Agreement dated June 11, 2003, as amended;

 

  •   50,000 shares shall vest upon the receipt by Curis of the milestone
payment for the achievement of the First Agreement Compound designated by Wyeth
as a Clinical Development Candidate pursuant to the Amended and Restated
Collaboration, Research and License Agreement dated April 29, 2005;

 

  •   100,000 shares shall vest upon receipt by Curis of the milestone payment
for the achievement of the First Dosing of an Agreement Compound in a Human
Patient pursuant to the Amended and Restated Collaboration, Research and License
Agreement dated April 29, 2005; and

 

  •   50,000 shares shall vest upon Curis’ receipt of written notice from
Genentech electing to extend the Research Term for an additional year to
continue collaborative research activities with respect to the field of oncology
or non-oncology, subject to Genentech funding at least four (4) FTEs in
accordance with Section 3.1(b), pursuant to the Drug Discovery Collaboration
Agreement dated April 1, 2005.

4. Status/Non-Compete.

 

(a) Consultant’s relation to Curis shall be that of an independent contractor
and neither this Agreement nor the services to be rendered hereunder shall for
any purpose whatsoever or in any way or manner create any employer-employee
relationship between the parties. Consultant shall not be deemed an agent for
any purpose and shall have no authority to bind Curis.

 

(b)

The terms and conditions of the Invention, Non-Disclosure and Non-Competition
Agreement executed by Consultant, in his capacity as an employee of Curis, on

 

2



--------------------------------------------------------------------------------

 

August 1, 2000 (incorporated herein as Exhibit B) shall continue to apply with
full force and effect and for a period of one year from the date of termination
as an employee of Curis.

 

(c) For the term of the Agreement and for a period of one year thereafter, but
at least until June 11, 2008, Consultant agrees that he will not engage in drug
discovery research or development, on behalf of Harvard or any other entity,
relating to compounds that modulate the Hedgehog pathway or the Wnt pathway as
the primary mechanism of action of such compounds.

5. Inventions, Proprietary Rights and Disclosures.

 

(a) Consultant agrees to disclose promptly to Curis all inventions, discoveries,
designs, improvements and all other intellectual property rights (collectively
referred to as “Inventions”) made or perfected in the performance of, or arising
out of, the work to be performed by Consultant for Curis, and will maintain
adequate and current written records (in the form of notes, sketches, drawings
and as may be specified by Curis), properly corroborated, to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of Curis at
all times. All such Inventions and patents therefor shall be the exclusive
property of Curis. Consultant hereby undertakes and agrees to execute such
assignments and other papers which, in the opinion of Curis, are necessary at
any time to permit the filing and prosecution of copyrights, applications for
copyrights, applications for patents covering the Inventions or are otherwise
required for compliance with the provisions of this paragraph.

 

(b) Consultant agrees that the services furnished pursuant to the work to be
performed hereunder, the data and Inventions generated by the said work and any
and all information, data, specifications, techniques, formulae and processes
disclosed by Curis in connection therewith (collectively referred to as
“Confidential Information”) are the property of Curis and are confidential and
proprietary to Curis. Consultant agrees that he/she shall not use Confidential
Information for any purpose other than as advised or directed by Curis
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Without Curis’
express written consent first obtained, Consultant agrees that he/she shall not
disclose or make available any Confidential Information to any third party
regardless of whether such Confidential Information has been furnished or made
available to Consultant by Curis or is original with Consultant. Consultant
shall not discuss the nature of his/her activities in connection with Curis with
anyone except authorized representatives of Curis. At Curis’ request, Consultant
shall provide Curis with all Confidential Information furnished to Consultant by
Curis or original with Consultant in connection with his/her services furnished
hereunder which has been reduced to writing and retain no copies thereof.
Consultant understands that in receiving Confidential Information, he/she
receives no right to a license, implied or otherwise, under any patent or other
rights now or hereafter owned or controlled by Curis.

 

3



--------------------------------------------------------------------------------

(c) The foregoing obligations of confidentiality and non-use shall not apply to:

(1) information which at the time of disclosure by Curis hereunder to Consultant
or at the time of generation by Consultant is in the public domain;

(2) information which after disclosure by Curis to Consultant or generation by
Consultant is published or otherwise becomes part of the public domain through
no fault of Consultant, but only after it is so published or so becomes part of
the public domain;

(3) information received by Consultant from a third party who is legally in
possession of the same and not under an obligation of confidentiality with
respect thereto; or

(4) information which was already in Consultant’s possession at the time of
receipt from Curis, as evidenced by written records;

however, Confidential Information shall not be deemed within the foregoing
exceptions if

 

  (i) specific information is merely embraced by more general information in the
public domain or Consultant’s possession, or

 

  (ii) it constitutes a combination which can be reconstructed from multiple
sources in the public domain or Consultant’s possession, none of which shows the
whole combination of the Confidential Information.

 

(d) Consultant warrants and represents that no trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity will be wrongfully disclosed by him/her to Curis in connection with
any of the services called for hereunder. Consultant further warrants and
represents that none of the provisions of this Agreement, nor the services which
will be performed by Consultant pursuant to the work to be performed hereunder,
contravenes or is in conflict with any agreement of Consultant with, or
obligation to, any other person, firm, corporation, institution or other entity
including, without limiting the generality of the foregoing, employment
agreements, consulting agreements, disclosure agreements or agreements for
assignment of inventions. Consultant agrees that his/her services to other
enterprises may result in a conflict of interest with his/her obligations to
Curis under this Agreement, and agrees to inform Curis of his/her services to
other enterprises and, in the case of conflict of interest, to immediately
inform Curis and resolve the conflict in a mutually satisfactory manner.

6. Survival of Provisions. The provisions of paragraphs 4 and 5 hereof shall
survive the termination or expiration of this Agreement.

7. Assignability and Binding Effect. Neither this Agreement nor any interest
shall be assignable by either party unless such assignment is mutually agreed to
in writing by the parties hereto; provided, however, that Curis may assign this
Agreement to any

 

4



--------------------------------------------------------------------------------

corporation with which Curis may merge or consolidate or to which Curis may
assign substantially all of its assets or that portion of its business to which
this Agreement pertains without obtaining the agreement of Consultant.

8. Headings. The paragraph headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

9. Notices. Any notices or other communications hereunder by either party shall
be in writing and shall be deemed to have been duly given if delivered
personally to the other party or sent by registered or certified mail, return
receipt requested, to the other party at the following addresses:

 

If to Curis:    Curis, Inc.    61 Moulton Street    Cambridge, MA 02138   
Attention: Legal Department If to Consultant:    Lee Rubin, Ph.D.    [address]
   [address]    Phone: [                    ]    Email: [                      ]

or at such other address as such other party may designate in conformity with
the foregoing.

10. Entire Agreement; Modification. This document sets forth the entire
Agreement between the parties hereto with respect to the subject matter hereof.
This Agreement shall not be changed or modified in any manner except by an
instrument signed by the duly authorized officers of each of the parties hereto,
which document shall make specific reference to this Agreement and shall express
the plan or intention to modify same.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page To Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed under seal by both parties and
deemed to be governed by the laws of the Commonwealth of Massachusetts,
exclusive of its conflicts of law principles.

 

CURIS, INC.     CONSULTANT:

By:

  /s/ Michael P. Gray    

By:

  /s/ Lee Rubin Name:   Michael P. Gray     Name:   Lee Rubin Title:   Chief
Financial Officer     SS#:   [                ] Date:   September 14, 2006    
Date:   September 5, 2006

 

6



--------------------------------------------------------------------------------

Exhibit A

At such times and places as Curis may from time to time request, Dr. Rubin shall
provide to Curis periodic scientific support on ongoing Curis projects
including, but not limited to, the following: (a) Hedgehog programs and (b) Wnt
program. These services may include, but are not limited to, drug development
and screening consulting services, evaluation of lead candidates, and attendance
at periodic steering committee meetings. Curis shall provide Dr. Rubin with
reasonable advance notice of any service required. Dr. Rubin agrees to furnish
Curis with written reports for consulting services if and when requested by
Curis.

 

7



--------------------------------------------------------------------------------

Exhibit B

CURIS

--------------------------------------------------------------------------------

INVENTION, NON-DISCLOSURE AND

NON-COMPETITION AGREEMENT

This Agreement is made this 1st day of August, 2000, between Curis, Inc., a
Delaware corporation (hereinafter referred to as the “Company”), and Lee Rubin
(the “Employee”).

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

1. Proprietary Information

(a) The employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plan, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the Company.
The employee will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of his/her duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Employee shall
not retain any such materials or copies thereof or any such tangible property.

(c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or the Employee.



--------------------------------------------------------------------------------

2. Developments

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived, or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Employee not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Proprietary Information. The Employee understands that, to the extent this
Agreement shall be construed in accordance with the law of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Employee also hereby waives all claims to moral rights
in any Developments.

(c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interest in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his/her agent and attorney-in-fact to execute any such papers on
his/her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

 

3. Non-competition

(a) While the Employee is employed by the Company and for a period of one year
after the termination or cessation of such employment for any reason, the
Employee will not directly or indirectly:

(i) as an individual proprietor, partner, stockholder, officer, employee,
director joint venturer investor lender consultant or in any other Illegible



--------------------------------------------------------------------------------

(other than as the holder of not more than one percent of the combined voting
power of the outstanding stock of a publicly held company), engage in the
business of developing, designing, producing, marketing, selling or rendering
(or assisting any other person in developing, designing, producing, marketing,
selling or rendering) products or services competitive with those being
developed, designed, produced, marketed, sold or rendered by the Company while
the Employee was employed by the Company; or

(ii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were contacted,
solicited or served by the Employee while employed by the Company.

(b) If the Employee violates the provisions of Section 3(a), the Employee shall
continue to be bound by the restrictions set forth in Section 3(a) until a
period of one year has expired without any violation of such provisions.

 

4. Non-Solicitation

(a) While the Employee is employed by the Company and for a period of two years
after the termination or cessation of such employment for any reason, the
Employee will not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
terminate his/her employment with, or otherwise cease his/her relationship with,
the Company.

(b) If the Employee violates the provisions of Section 4(a), the Employee shall
continue to be bound by the restrictions set forth in Section 4(a) until a
period of two years has expired without any violation of such provisions.

 

5. Other Agreements

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company on Appendix A to this Agreement, the Employee is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his/her employment with the Company or to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party. The Employee further represents that his/her
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by the Employee in confidence or in
trust prior to his/her employment with the Company, and the Employee will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

6. United States Government and Third Party Obligations

The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees



--------------------------------------------------------------------------------

to be bound by all such obligations and restrictions which are made known to the
Employee and to take all action necessary to discharge the obligations of the
Company under such agreements.

 

7. No Employment Contract

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her employment will continue for any
period of time.

 

8. Miscellaneous

(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(b) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter of this Agreement. This
Agreement may not be modified, changed or discharged in whole or in part, except
by an agreement in writing signed by the Employee and the Company. The Employee
agrees that any change or changes in his/her duties, salary or compensation
after the signing of this Agreement shall not affect the validity or scope of
this Agreement.

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(e) The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

(f) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief.

(g) If any restriction set forth in Sections 3 or 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(h) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts. Any
action, suit, or other legal proceeding which is commenced to resolve any matter
arising under or



--------------------------------------------------------------------------------

relating to any provision of this Agreement shall be commenced only in a court
of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within Massachusetts), and the Company and the Employee each consents to
the jurisdiction of such a court.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

Curis, Inc.

Name:

  Bruce Hudson   please print

Name:

 

/s/ Bruce Hudson

  signature

Title:

 

VP, Human Resources

Date:

 

08/01/00

Employee

Name:

  Lee Rubin   please print

Name:

 

/s/ Lee Rubin

  signature

Date:

 

January 15, 2001



--------------------------------------------------------------------------------

APPENDIX A

OTHER AGREEMENTS:

Initial

None

Those listed below: